Citation Nr: 1412366	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  02-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder, and, if so, whether service connection is warranted.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for leukocytosis.

7.  Entitlement to service connection for a disability of the head/trauma, secondary to trauma, to include a traumatic brain injury (TBI) and/or encephalomalacia.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2001, the RO issued a rating decision that denied the Veteran's petition to reopen his claim for service connection for a left knee disorder.

In August 2004, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board) as to his petition to reopen his claim for service connection for a left knee disorder only.  A transcript of that hearing is contained in the claims file.

In January 2005, the Board remanded the Veteran's petition to reopen a claim for service connection for a left knee disorder to the Appeals Management Center (AMC) for additional development.

In October 2005, the Board denied the Veteran's petition to reopen his claim for service connection for a left knee disorder.  In January 2006, the Veteran, through his representative, filed a motion to vacate the Board's October 2005 decision.  The Board granted the motion in March 2006.  In a separate decision, the Board issued a Vacatur of the October 2005 decision.

In April 2006, the Board denied the Veteran's petition to reopen his claim for service connection for a left knee disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court issued a Memorandum Decision that vacated the April 2006 Board decision.

In April 2009, the RO issued a rating decision that awarded service connection for PTSD, and assigned an initial 50 percent rating.  This rating decision also denied the Veteran's claims for service connection for leukocytosis and encephalomalaica secondary to trauma.  Finally, this rating decision denied the Veteran's petitions to reopen claims of service connection for a low back disorder and a left shoulder disorder.

In June 2010, the Board granted the Veteran's petition to reopen a claim for service connection for a left knee disorder.  This reopened claim, along with the petitions to reopen the claims for service connection for a low back disorder and a left shoulder disorder and the claims for service connection for leukocytosis and a disability of the head/brain, were remanded by the Board to the AMC for additional development.

In May 2011, the RO issued a rating decision that denied the Veteran's claim for TDIU.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the Virtual VA and VBMS claims files reveals various adjudicatory documents that are duplicative of those contained in the paper claims file.

The claim for an increased initial rating for PTSD, entitlement to TDIU and the reopened claims for service connection for a lumbar spine disorder and a left shoulder disorder as well as the claim for service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  In a final decision issued in July 1986, the RO denied the Veteran's claim of entitlement to service connection for a low back condition.

3.  Evidence added to the record since the last final July 1986 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back condition.

4.  In a final decision issued in July 1986, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder condition.

5.  Evidence added to the record since the last final July 1986 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder condition.

6.  Leukocytosis is not shown to be causally or etiologically related to any disease, injury, or incident during service.

7.  A disability of the head/trauma, to include a TBI and/or encephalomalacia, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The July 1986 RO decision that denied the Veteran's claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection a low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   

3.  The July 1986 RO decision that denied the Veteran's claim of entitlement to service connection for a left shoulder condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection a left shoulder condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   

5.  The criteria for service connection for leukocytosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

6.  The criteria for service connection for disability of the head/trauma, secondary to trauma, to include TBI and/or encephalomalacia, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decisions to reopen the Veteran's claims of entitlement to service connection for a low back condition and a left shoulder condition are completely favorable, no further action is required to comply with the VCAA and implementing regulations with regards to these issues.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

With regards to the claims for service connection for a disability of the head/trauma and leukocytosis, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in April 2008, sent prior to the rating decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his claims.  This letter advised him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that in a May 2005 statement, the Veteran reported that he had not received any treatment outside of the VA system.  Finally, a July 2005 response indicated that there were no records related to the Veteran dated in the 1980s from the Ann Arbor VA Medical Center (VAMC).

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2010 remand directives in that it had obtained the Veteran's SSA records, associated legible copies of the March 2009 VA examinations reports with the claims file and obtained an addendum to the March 2009 traumatic brain injury examination, and as such no further action is necessary in this regard.  See D'Aries, supra.

The Veteran was afforded a VA examination in March 2009 in order to adjudicate his claims for service connection for a traumatic brain injury and leukocytosis and an addendum opinion to the traumatic brain injury examination was obtained in August 2010.   In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Service Connection Claims

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.   Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Low Back and Left Shoulder Condition

The Veteran previously claimed entitlement to service connection for a low back condition and a left shoulder condition in February 1986.  In a July 1986 rating decision, the RO considered the Veteran's service treatment records and a VA examination in denying the claims.  The RO found that while the Veteran's service treatment records documented complaints of low back pain in September 1979 and left shoulder pain in January 1982, the associated X-rays were negative.  The April 1986 VA examination had also found no evidence of a back or left shoulder condition.  

In August 1986, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for a low back condition or a left shoulder condition was received until March 2008, when VA received his petition to reopen such claims.  Therefore, the July 1986 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for a low back condition or a left shoulder condition was received prior to the expiration of the appeal period stemming from the July 1986 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the July 1986 rating decision consists of VA treatment records dated through July 2007, a March 2009 VA examination report and SSA records.  In this regard, the March 2009 VA examination reports reflects diagnoses of degenerative joint disease of the left shoulder and degenerative joint disease of the lumbar spine.  

The Veteran also submitted statements describing symptoms through the present time.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the evidence received since the July 1986 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claims for a low back condition and a left shoulder condition were previously denied, in part, as the post-service treatment records failed to show a current disability.  The March 2009 VA examination report reflects current diagnoses related to the lumbar spine and left shoulder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for a low back condition and left shoulder condition are reopened.

C.  Leukocytosis and TBI

The Veteran contends that service connection for leukocytosis is warranted but has not offered any specific argument in support of his appeal.

The service treatment records were negative for complaints, treatment or diagnoses related to leukocytosis.  A June 1982 service discharge examination found no relevant abnormalities.

The post-service treatment records document an assessment of leukocytosis of unknown etiology in December 2003.

A March 2009 VA hemic disorder examination report indicated that the Veteran had been diagnosed with leukocytosis in approximately 2006, that he was not treated for this condition during active duty and that he was not currently treated for this condition.  Following this examination and a review of the Veteran's claims file, a diagnosis of idiopathic leukocytosis was made.  The examiner opined that the Veteran's idiopathic leukocytosis was not caused by or a result of active duty service as it is a nonspecific finding with no underlying sequela and caused no pathology.  The examiner noted that there was no treatment for this condition, that this condition was benign and that it was most likely related to chronic pulmonary interstitial disease.

The Board has first considered whether service connection is warranted on a presumptive basis.  As indicated previously, inasmuch as the Veteran's diagnosed leukocytosis is not recognized as a chronic disease under 38 C.F.R. § 3.309(a), presumptive service connection, to include on the basis of continuity of presumptive service connection based solely upon chronic symptomology cannot be granted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker, supra.

Moreover, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for leukocytosis.  While the evidence of record shows that the Veteran has a current diagnosis of leukocytosis, the probative evidence of record demonstrates that such was not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's leukocytosis was less likely than not related to service as it was nonspecific finding with no underlying sequela, that it caused no pathology and that the Veteran was not treated for the condition during service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

Furthermore, as for any direct assertions by the Veteran and/or his attorney that there exists a medical relationship between the Veteran's leukocytosis and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the identified individuals are shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value.

The Board finds that leukocytosis is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In addition, to the extent that the March 2009 VA examiner suggested that the Veteran's leukocytosis was most likely related to chronic pulmonary interstitial disease, the Board notes that secondary service connection is not warranted as the Veteran has not been awarded service connection for any pulmonary disorder.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for leukocytosis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

D.  Disability of the Head

The Veteran contends he was struck by a tractor in January 1981 during a fire drill on the flight deck, resulting in a TBI and/or encephalomalacia.  In July 2002, the Veteran reported that he was briefly knocked unconscious during this incident and that his safety helmet had been torn from his head and fell into the ocean.  He further contends that he passed out on the flight deck on one occasion, resulting in a head injury.

The service treatment records document the Veteran's reports of being struck by a tractor on the flight deck, injuring his left knee, in January 1981 but do not reflect any reports of hitting his head or being knocked unconscious.  In July 1981, he
reported "passing out" on the flight deck and that he had been involved in an altercation two days ago in which he was struck in the right temporal area; an assessment of loss of consciousness secondary to dehydration was made.  A June 1982 service discharge examination found the Veteran's head to be normal.

The post-service treatment records reflect the Veteran's reports of a hand tremor for the past 18 months in October 2007.

A March 2009 VA examiner, following a physical examination and a review of the Veteran's claims file, made a diagnosis of a TBI with concussion and a brief loss of consciousness for a few minutes when the Veteran was struck by a firefighting tractor on the flight deck.  The examiner noted that the Veteran suffered from mild chronic cognitive deficits involving concentration and memory as well as a mild ideomotor apraxia involving the use of his hands.  The examiner found that there was a small area of chronic permanent left anterior frontal encephalomalacia that was due to a cerebral infarct and was not due to the concussion that occurred in January 1981.  The examiner opined that the Veteran's chronic bilateral cerebrovascular disease was caused by arteriosclerosis, as documented in a July 2007 brain magnetic resonance imaging (MRI) scan, and that the Veteran had a remote right frontal lobe infarct with resultant paresis of the left extremities based on the neurological examination in March 2009, which most likely occurred in 2008 and was not secondary to the TBI that occurred in January 1981.

In an August 2010 addendum opinion, the VA examiner opined that the Veteran did not have residual effects of a head or brain injury that were caused by or a result of a head or brain injury that occurred when he was in active duty.  The examiner reasoned that the January 1981 TBI did not produce any posttraumatic encephalopathy, any permanent brain damage, or any cognitive deficits.  The examiner noted that while the Veteran had reported losing consciousness for a few minutes during this incident, such was more likely than not an episode of vasovagal fainting, rather than due to a mild concussion to his head that occurred when he fell into the ship safety net.  The Veteran's minimal difficulty in using his hands in coordinated maneuvers and mild cognitive deficits involving concentration and memory recall were neurological and caused by cerebrovascular disease in the examiner's opinion.  The examiner further noted that there was no documentation of a blow to his head during an altercation in July 1981 or an episode of loss of consciousness on the flight deck of a ship in July 1981 due to dehydration and, if either of these episodes occurred, they did not cause any head or brain injury, apraxia or cognitive deficits involving memory and concentration.  

The Veteran submitted several lay statements in support of his claim.  A February 2006 statement from T. S., who had served with the Veteran, indicated the Veteran had been struck by a tractor during a flight-deck operations fire drill, thrown about twenty feet into the air and had landed into the deck-edge nets.  In a July 2009 statement, T. S. indicated that he had to build the Veteran a new safety cranial helmet after the fire drill accident and that the Veteran had a "big knot" on this head.

The Board has first considered whether service connection is warranted on a presumptive basis.  As indicated previously, inasmuch as the Veteran's diagnosed TBI is not recognized as a chronic disease under 38 C.F.R. § 3.309(a), presumptive service connection, to include on the basis of continuity of presumptive service connection based solely upon chronic symptomology cannot be granted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker, supra.

Moreover, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a disability of the head.  While the evidence of record shows that the Veteran has a current diagnosis of a TBI, the probative evidence of record demonstrates that such were not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran did not have residual effects of a head or brain injury that were caused by or a result of a head or brain injury that occurred when he was in active duty.  This examiner also attributed his current manifestations of frontal encephalomalacia to a remote right frontal lobe infarct and attributed his cognitive deficits and difficulty using his hands to cerebrovascular disease.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board also notes that an October 2007 VA neurologist found that the Veteran's tremor was most likely an essential tremor and that his MRI findings were most likely due to an "old TBI."  However, this opinion was provided without a rationale.  The October 2007 opinion is therefore being afforded little, if any, probative weight.  Id.

In an April 2010 submission, the Veteran's attorney argued that service connection for a TBI was warranted as the March 2009 VA examiner linked such disorder to the Veteran's service and that this opinion was adequate for evaluation purposes.  However, as discussed above, the VA examiner determined that the Veteran did not have residual effects of a head or brain injury that were caused by or a result of a head or brain injury that occurred when he was in service.  This examiner also attributed the Veteran's current manifestations of frontal encephalomalacia to a remote right frontal lobe infarct and attributed his cognitive deficits and difficulty using his hands to cerebrovascular disease.  This argument is therefore without merit.

Furthermore, as for any direct assertions by the Veteran and/or his attorney that there exists a medical relationship between the Veteran's TBI and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  As discussed above, the matter of etiology of the disability here at issue is one within the province of trained professionals and these individuals have not been shown to be other than a layperson with the appropriate training and expertise.  Hence, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.   See Jones, supra; Bostain, supra.  See also Routen, supra.  Hence, the lay assertions of medical nexus have no probative value.

The Board finds that the Veteran's current TBI, to include symptoms of apraxia or cognitive deficits involving memory and concentration, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability of the head/trauma, secondary to trauma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.              § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for service connection for a back condition, now claimed as a lumbar spine disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened; the appeal is granted to this extent only.

Service connection for leukocytosis is denied.

Service connection for a disability of the head/trauma, secondary to trauma, to include a TBI and/or encephalomalacia, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims remaining on appeal can be properly adjudicated.

With regards to the claim for an increased rating for PTSD, the Veteran reported during his December 2010 VA examination that he had received individual supportive counseling from the Grand Rapids Community Based Outpatient Clinic since December 2007.  He also reported that this counseling occurred approximately seven to nine times per year.  The Board's review of the current record reveals VA treatment records dated through July 2007.  As these identified records are potentially pertinent to the claim for an increased rating, such should be associated with the claims file on remand.

In addition, the Veteran has alleged being unemployable due to service-connected PTSD and the pending claim for an increased rating may therefore affect his eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim which is being remanded by the Board. The Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claim for increased rating being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Veteran has alleged suffering a left knee injury during training exercises in 1980 or 1981.  As discussed above, the service treatment records document a left knee injury in January 1981.  A March 2009 VA examiner determined that the Veteran's diagnosed left knee degenerative arthritis was not caused by or a result of his service reasoning, at least in part, that the Veteran had suffered a significant post-service work injury that resulted in permanent disability.  However, records related to this March 2001 work injury are contained in the claims file and document an injury to the back, and symptoms in the right lower extremity, rather than the left knee.  The Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The VA examiner's opinion appears to have been based on an incomplete or inaccurate factual premise, namely, that the Veteran's post-service work injury involved his left knee.  In light of this deficiency, a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's left knee disorder.

Finally, with regards to the reopened claims for service connection for a lumbar spine disorder and a left shoulder disorder, the Board notes that the RO has not considered the reopened claim on the merits and as such, a remand is required.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's reopened claims of service connection for a lumbar spine disorder and a left shoulder disorder on the merits in the first instance, and he has not waived his right to such consideration, the Board finds that a remand for such purpose is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Grand Rapids Community Based Outpatient Clinic dating since July 2007 pertaining to any treatment the Veteran received for his service-connected PTSD, to include any records identified by the Veteran in his December 2010 VA examination.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Return the claims file, to include a copy of this remand, to the March 2009 VA examiner for an addendum opinion.  If the examiner who drafted the March 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee degenerative arthritis had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the documented January 1981 left knee contusion. 

With regards to the diagnosed arthritis, did the disability manifest to a compensable degree within one year of service discharge (i.e., September 1983)?

In doing so, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims currently on appeal, including service connection for a back and left shoulder disorder, should be readjudicated based on the entirety of the evidence, to include the evidence received after the August 2011 supplemental statement of the case.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


